DETAILED ACTION
Claim(s) 7-13 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (USPGPub No. 2019/0199477).

In regards to claim(s) 7 and 13, Park (USPGPub No. 2019/0199477) teaches a terminal comprising ([Fig. 52] teaches a terminal, user equipment 1, comprising a transmitter, 10 and a processor 40): 
a transmitter that transmits uplink data and uplink control information using an uplink shared channel ([Fig. 51, Ref 5120] teaches transmitting uplink control information using an uplink shared channel, PUSCH, and [Par. 87] teaches transmitting data and UCI on PUSCH simultaneously, “[0087]…if control information and traffic data should be transmitted simultaneously, the control information and traffic data may be transmitted on a PUSCH…” ); and 
a processor that determines, based on a bandwidth allocated to the uplink shared channel, one or more resource elements, wherein the one or more resource elements have a frequency interval and are used for mapping the uplink control information ([Fig. 11] teaches based on a bandwidth, 12 subcarriers,  allocated to the uplink shared channel, PUSCH region, one or more resource 1 subcarrier, and are used for mapping uplink control information, coded UCI bits ).

In regards to claim 8, Park teaches the terminal according to claim 7, wherein the processor maps the uplink data to at least one resource element other than the one or more resource elements that are used for mapping the uplink control information ([Fig. 11] illustrates where the processor maps the uplink data, coded data bits, to at least one resource element other than the one or more resource elements that are used for mapping the uplink control information, coded UCI bits).

In regards to claim 9, Park teaches the terminal according to claim 7, wherein, regardless of a multiplexing position of the uplink control information, the processor overwrites the uplink data, which is mapped to at least one resource element, with the uplink control information ([Fig. 11] teaches wherein regardless of the multiplexing position of the UCI, the processor overwrites the uplink data which is mapped to at least one resource element with the uplink control information, by puncturing the data).

In regards to claim 10, Park teaches the terminal according to claim 7, wherein the uplink control information comprises at least one of a delivery acknowledgement information for a downlink shared channel and a channel state information ([Par. 86] teaches, “[0086] Control information that the UE transmits to the eNB is generically called Uplink Control Information (UCI). The UCI includes a Hybrid Automatic Repeat and reQuest Acknowledgement/Negative Acknowledgement (HARQ-ACK/NACK), a Scheduling Request (SR), a Channel Quality Indicator (CQI), a Precoding Matrix Index (PMI), a Rank Indicator (RI), etc.”).

In regards  to claim 11, Park teaches the terminal according to claim 8, wherein the uplink control information comprises at least one of a delivery acknowledgement information for a downlink shared channel and a channel state information ([Par. 86] teaches, “[0086] Control information that the UE transmits to the eNB is generically called Uplink Control Information (UCI). The UCI includes a Hybrid Automatic Repeat and reQuest Acknowledgement/Negative Acknowledgement (HARQ-ACK/NACK), a Scheduling Request (SR), a Channel Quality Indicator (CQI), a Precoding Matrix Index (PMI), a Rank Indicator (RI), etc.”).


In regards to claim 12, Park teaches the terminal according to claim 9, wherein the uplink control information comprises at least one of a delivery acknowledgement information for a downlink shared channel and a channel state information ([Par. 86] teaches, “[0086] Control information that the UE transmits to the eNB is generically called Uplink Control Information (UCI). The UCI includes a Hybrid Automatic Repeat and reQuest Acknowledgement/Negative Acknowledgement (HARQ-ACK/NACK), a Scheduling Request (SR), a Channel Quality Indicator (CQI), a Precoding Matrix Index (PMI), a Rank Indicator (RI), etc.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476